Exhibit 10.12

 

FOURTH AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

AND FIRST AMENDMENT TO

AMENDED AND RESTATED PLEDGE AGREEMENT

 

This FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT AND FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT (this
“Amendment”), effective as of October 19, 2015, is entered into by and among
ENSERVCO CORPORATION, a Delaware corporation (“Enservco”), DILLCO FLUID SERVICE,
INC., a Kansas corporation (“Dillco”), and HEAT WAVES HOT OIL SERVICE LLC, a
Colorado limited liability company (“Heat Waves”) (Enservco, Dillco and Heat
Waves, and each Person joined hereto as a borrower from time to time, each, a
“Borrower” and collectively, “Borrowers”), PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as the sole Lender on the date hereof, and PNC, as Agent for the
Lenders (in such capacity, “Agent”), with reference to the following facts:

 

RECITALS

 

A.     The parties to this Amendment have entered into an Amended and Restated
Revolving Credit and Security Agreement, dated as of September 12, 2014, as
amended by the Consent and First Amendment to Amended and Restated Revolving
Credit and Security Agreement dated as of February 27, 2015, the Second
Amendment to Amended and Restated Revolving Credit and Security Agreement dated
as of March 29, 2015, and the Third Amendment to Amended and Restated Revolving
Credit and Security Agreement dated as of July 16, 2015 (as maybe further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders provide certain credit
facilities to Borrowers;

 

B.     Any and all initially capitalized terms used in this Amendment without
definition shall have the respective meanings assigned thereto in the Credit
Agreement;

 

C.     Borrowers have requested Agent and the Lenders amend certain provisions
of the Credit Agreement and Pledge Agreement, each as more fully set forth
herein; and

 

D.     Agent and the Lenders are willing to make such amendments to the Credit
Agreement and Pledge Agreement, in accordance with, and subject to the terms and
conditions set forth herein.

 

 
 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I     
AMENDMENTS TO CREDIT AGREEMENT

 

1.01     Amendment to Section 1.2 of the Credit Agreement. The definition of
“Permitted Loans” set forth in Section 1.2 of the Credit Agreement is hereby
amended and restated to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as follows:

 

““Permitted Loans” shall mean: (a) the extension of trade credit by a Borrower
to its Customer(s), in the Ordinary Course of Business in connection with a sale
of Inventory or rendition of services, in each case on open account terms; (b)
loans to employees in the Ordinary Course of Business not to exceed as to all
such loans the aggregate amount of $250,000 at any time outstanding; and (c)
intercompany loans between and among Borrowers, so long as, at the request of
Agent, each such intercompany loan is evidenced by a promissory note (including,
if applicable, any master intercompany note executed by Borrowers) on terms and
conditions (including terms subordinating payment of the indebtedness evidenced
by such note to the prior payment in full of all Obligations) acceptable to
Agent in its sole discretion that has been delivered to Agent either endorsed in
blank or together with an undated instrument of transfer executed in blank by
the applicable Borrower(s) that are the payee(s) on such note, and other
Indebtedness in form and substance acceptable to Agent in its sole discretion;
and (d) advances by Enservco from time-to-time to WET Oilfield Service LLC, a
Colorado limited liability company (“WET”) to the extent (i) the aggregate
principal amount of such advances outstanding from time to time does not exceed
in the aggregate $250,000, (ii) such advances are made pursuant to an amended
and restated promissory note dated on or about October [__], 2015, (iii) such
advances are evidenced by an amended and restated promissory note, on terms and
conditions acceptable to Agent in its sole discretion, which promissory note has
been delivered to Agent either endorsed in blank or together with an undated
instrument of transfer executed in blank by Enservco, and (iv) the Equity
Interests of WET owned by Ernest L. (“EL”) Dodson, Ernest C. (“Chad”) Dodson,
and Lance C. (“Cody”) Dodson that have been pledged to Enservco as security for
the payment in full of such advances pursuant to an amended and restated pledge
and security agreement which amended and restated the original pledge and
security agreement dated October 6, 2015, and which have been collaterally
assigned to Agent as set forth in Section 12(d) thereof.”

 

1.02     Amendment to Exhibit “A” to Pledge Agreement. Exhibit “A” to Pledge
Agreement is hereby amended and restated to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as attached hereto as Exhibit A.

 

ARTICLE II     
Conditions Precedent

 

2.01     Closing Conditions. This Amendment shall become effective as of the day
and year first set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Agent):

 

 

(a)

Amendment. The Agent shall have received from Borrowers, this Amendment duly
executed by Borrowers and by PNC, as Agent and as the sole Lender as of the
Amendment Effective Date;

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b)

Fees and Expenses. The Agent shall have received from Borrowers such fees and
expenses that are payable in connection with the consummation of the
transactions contemplated hereby and the Agent’s counsel shall have received
from Borrowers payment of all outstanding fees and expenses previously incurred
and all fees and expenses incurred in connection with this Amendment;

 

 

(c)

WET Promissory Note and Allonge. The Agent shall have received from Borrowers,
the original Amended and Restated 7% Secured Promissory Note, dated
October [__], 2015, in the original principal amount of $250,000 issued by
Ernest L. (“EL”) Dodson, in his individual capacity, Ernest C. (“Chad”) Dodson,
in his individual capacity, and Lance C. (“Cody”) Dodson, in his individual
capacity, and originally made payable to the order of Enservco Corporation,
together with an undated instrument of transfer (allonge) executed in blank by
Enservco;

 

 

(d)

Limited Liability Company Interests and Endorsement. As represented by Ernest L.
(“EL”) Dodson, Ernest C. (“Chad”) Dodson, and Lance C. (“Cody”) Dodson, and by
WET in the Amended and Restated Pledge and Security Agreement dated October
[__], 2015 and in WET’s acknowledgement thereof and agreement thereto:

 

 

(i)

The only holders of limited liability company interests (“owner’s interests” as
defined in C.R.S. § 7-90-102(44)) in WET are Ernest L. (“EL”) Dodson, Ernest C.
(“Chad”) Dodson, and Lance C. (“Cody”) Dodson, each in their individual
capacities,

 

 

(ii)

the owner’s interests held by each of them are not represented by certificates,
and

 

 

(iii)

WET has not made and will not make an election to treat such owner’s interests
as “securities” for the purposes of Article 8 of the Uniform Commercial Code as
in effect in Colorado;

 

 

(e)

WET Pledge Agreement and Management Agreement. The Agent shall have received
from Borrowers, copies of (i) the final and duly executed Amended and Restated
Pledge and Security Agreement, dated as of the date hereof, by EL, Chad and
Cody, on the one hand, and Enservco on the other hand, and (ii) the final and
duly executed Management Agreement, dated as of the date hereof, by and among
EL, Chad, Cody, Enservco and WET;

 

 

(f)

Default. After giving effect to this Amendment, no Default or Event of Default
shall exist; and

 

 

(g)

Representations and Warranties. The representations and warranties set forth
herein must be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE III 

Miscellaneous

 

3.01     Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or in any Other Document and any related
agreements to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with the Credit
Agreement, the Other Documents or any related agreement are true and correct in
all material respects on and as of the date hereof as though made on and as of
the date hereof, other than representations and warranties relating to a
specific earlier date, and in such case such representations and warranties are
true and correct in all material respects as of such earlier date.

 

3.02     Authority. Each Borrower has full power, authority and legal right to
enter into this Amendment and to perform all its respective Obligations
hereunder and under the Other Documents (as amended or modified hereby). This
Amendment has been duly executed and delivered by such Person, and this
Amendment constitutes the legal, valid and binding obligation of such Person
enforceable in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally. The execution, delivery and performance
of this Amendment (a) are within such Person’s corporate, limited liability
company or limited partnership powers (as applicable), have been duly authorized
by all necessary company or partnership (as applicable) action, are not in
contravention of law or the terms of such Person’s operating agreement, bylaws,
partnership agreement, certificate of formation, articles of incorporation or
other applicable documents relating to such Person’s formation or to the conduct
of such Person’s business or of any material agreement or undertaking to which
such Person is a party or by which such Person is bound, (b) will not, in any
material respect, conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any other Person, except those Consents
which have been duly obtained, made or compiled prior to the date hereof and
which are in full force and effect or except those which the failure to have
obtained would not have, or could not reasonably be expected to have a Material
Adverse Effect and (d) will not conflict with, nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any asset of any Borrower or
Guarantor under the provisions of any material agreement, charter document,
operating agreement or other instrument to which any Borrower or Guarantor is a
party or by which it or its property is a party or by which it may be bound.

 

3.03     No Default. After giving effect to this Amendment, no event has
occurred and is continuing that constitutes a Default or an Event of Default.

 

3.04     References to the Credit Agreement. The Credit Agreement, each of the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference therein to the Credit Agreement shall mean a reference to the
Credit Agreement as amended by this Amendment.

 

 
 

--------------------------------------------------------------------------------

 

 

3.05     Credit Agreement Remains in Effect. The Credit Agreement and the Other
Documents remain in full force and effect and Borrowers ratify and confirm their
agreements and covenants contained therein. Borrowers hereby confirm that, after
giving effect to this Amendment, no Event of Default or Default has occurred and
is continuing. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Agent or the
Lenders under any of the Other Documents, nor constitute a waiver of any
provision of any of the Other Documents.

 

3.06     Submission of Amendment. The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Agent or the Lenders to modify any of their respective rights
and remedies under the Other Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

 

3.07     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

3.08     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

3.09     Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

3.10     Expenses of Agent. Borrowers agree to pay on demand all costs and
expenses reasonably incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment, including, without limitation, the
costs and fees of Agent’s legal counsel.

 

3.11     NO ORAL AGREEMENTS. THIS AMENDMENT, TOGETHER WITH THE OTHER DOCUMENTS
AS WRITTEN, REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment by their
respective duly authorized officers as of the date first above written.

 

 

BORROWERS:

 

 

 

ENSERVCO CORPORATION,
a Delaware corporation 

 

 

   

 

By:    

 

 

Name:   Rick D. Kasch
Title:     President 

 

 



 

DILLCO FLUID SERVICE, INC.,
a Kansas corporation 

 

 

   

 

By:    

 

 

Name:   Rick D. Kasch
Title:     President 

 



 

 

HEAT WAVES HOT OIL SERVICE LLC,


a Colorado limited liability company

 

 

   

 

By:    

 

 

Name:   Rick D. Kasch
Title:     Manager

 

 

 

Fourth Amendment to Amended and Restated Revolving Credit and Security Agreement

and First Amendment to Amended and Restated Pledge Agreement

 

 
 

--------------------------------------------------------------------------------

 

 



 

AGENT:

   

 

PNC BANK, NATIONAL ASSOCIATION,
as Agent

 

 

   

 

By:    

 

 

Name: Jeffrey Cristol
Title: Senior Vice President



 

 

 

 



 

SOLE LENDER:

   

 

PNC BANK, NATIONAL ASSOCIATION

 

 

   

 

By:    

 

 

Name: Jeffrey Cristol
Title: Senior Vice President



 

 

 

Fourth Amendment to Amended and Restated Revolving Credit and Security Agreement

and First Amendment to Amended and Restated Pledge Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A to

Fourth Amendment to Amended and Restated Revolving Credit and Security
Agreement 

and First Amendment to Amended and Restated Pledge Agreement

 

EXHIBIT “A” TO PLEDGE AGREEMENT

 

All of each Pledgor’s (a) right, title and interest in and to all of the Equity
Interests of the pledged companies set forth below, in each case, regardless of
class or designation, and all substitutions therefor and replacements thereof,
all proceeds thereof and all rights relating thereto, also including any
certificates representing such Equity Interests, the right to receive any
certificates representing any of such Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing, (ii) rights, powers, and remedies under the limited
liability company operating agreements of each of the pledged companies that are
limited liability companies and (iii) rights, powers, and remedies under the
partnership agreements of each of the pledged companies that are partnerships,
and (iv) all “instruments” (as defined in Article 9 of the Uniform Commercial
Code), including promissory notes and all proceeds and products thereof in
whatever form.

 

Pledged Companies

Name of Pledged
Company

Pledged By

Number of
Shares/Units

Class of
Interests

Percentage
of Class
Owned

Percentage
of Class
Pledged

Certificate
Nos.

Dillco Fluid

Service, Inc.

Enservco

712,733

Common

100%

100%

10

Heat Waves Hot

Oil Service LLC

Enservco

100

LLC

100%

100%

N/A

HE Services,

LLC

Dillco

100

LLC

100%

100%

N/A

Real GC LLC

Dillco

100

LLC

100%

100%

N/A

 

The owner’s interests in WET Oilfield Services, LLC, a limited liability company
formed under Colorado law owned by Ernest L. (“EL”) Dodson, in his individual
capacity, Ernest C. (“Chad”) Dodson, in his individual capacity, and Lance C.
(“Cody”) Dodson, in his individual capacity, and originally pledged to Enservco
Corporation pursuant to the Pledge and Security Agreement dated October 6, 2015,
as amended and restated (the “Amended and Restated Pledge and Security
Agreement” dated October [__], 2015) to collateralize the repayment of the
Amended and Restated 7% Secured Promissory Note dated October [__], 2015.

 

 

Instruments

 

That certain Amended and Restated 7% Secured Promissory Note, dated
October [__], 2015, in the original principal amount of $250,000 issued by
Ernest L. (“EL”) Dodson, in his individual capacity, Ernest C. (“Chad”) Dodson,
in his individual capacity, and Lance C. (“Cody”) Dodson, in his individual
capacity, and originally made payable to the order of Enservco Corporation.

 

 

Fourth Amendment to Amended and Restated Revolving Credit and Security Agreement

and First Amendment to Amended and Restated Pledge Agreement